NO. 07-01-0313-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

OCTOBER 22, 2001

______________________________


SUSAN MORROW, APPELLANT

V.

ALLSTATE INSURANCE COMPANY, APPELLEE


_________________________________

FROM THE COUNTY CIVIL COURT AT LAW NO. 3 OF HARRIS COUNTY;

NO. 723,696; HONORABLE LYNN BRADSHAW-HULL, JUDGE

_______________________________
 
Before BOYD, C.J., and REAVIS and JOHNSON, JJ.
	Appellant Susan Morrow perfected an appeal from the trial court's order granting
summary judgment in favor of appellee Allstate Insurance Company on her counterclaim
for attorney's fees.  The clerk's record was filed on June 29, 2001.  Appellant's brief was
due to be filed on July 30, 2001, but has yet to be filed.  Also no motion for extension of
time has been filed.  By letter dated October 2, 2001, this Court notified appellant's
counsel, Sean K. McPherson, of the defect and also directed that counsel reasonably
explain by October 12, 2001,  the failure to file a brief together with a showing that
appellee has not been significantly injured.  Counsel did not respond and the brief remains
outstanding.  
	Accordingly, we dismiss the appeal for want of prosecution.  Tex. R. App. P.
38.8(a)(1) and 42.3(b).
						Don H. Reavis
						    Justice

Do not publish.

h a basis upon which
to review the trial court’s application of the law to the facts.  Castro v. State, 227 S.W.3d
737, 743 (Tex.Crim.App. 2007); State v. Cullen, 195 S.W.3d 696, 699 (Tex.Crim.App.
2006).
          Accordingly, we abate the appeal and remand the cause to the 140th District Court
of Lubbock County for further proceedings.  Upon remand, the trial court shall enter
findings of fact and conclusions of law consistent with the court’s ruling in Cullen and cause
to be developed a supplemental clerk’s record containing its findings of fact and
conclusions of law.  The court shall then file the supplemental record with this court on or
before February 10, 2009.  Should further time be needed by the trial court, then it must
be requested by February 10, 2009.
          It is so ordered.
                                                                           Per Curiam
Do not publish.